DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: last para "so as enable" should read "so as to enable".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The limitation contradicts itself, disclosing a separation member that prevents a separation between the flip top cap and a mouth even when (see 112b below) the flip top cap is removed from the mouth. Therefore, the contradiction is that a 
Because (A) the Inventor has not provided direction (for example, with respect to a separation), (B) no working examples have been disclosed, to show the flip top cap removed from the mouth and not separated, and (C) the breadth of the claims discloses multiple separations and removals, undue experimentation would be required for a person of ordinary skill in the art, in order to make or use the invention. MPEP 2164.06(b) I.

Claim 2 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding the last sentence, the contingent term “if” in “even if” makes the limitation unclear as to what should be positively claimed. The ambiguity of the term renders this limitation indefinite. Examiner interprets "even if" as "even when", see analysis in rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pub 20160130047 by Koenigseder et al. (hereinafter “Koenigseder”).
Regarding claim 1, Koenigseder teaches a flip top cap (Fig 1, dispensing closure 10, rotated about hinge 400 [0039]) for a container ([0001] container) providing evidence of first opening ([0019] tamper-evident element is for first opening), comprising: 
   a cover part (Fig 1, cover 100); 
   a pourer part (Fig 5, dispensing spout 270), 
   the cover part and the pourer part being coupled together by a hinge arrangement (Fig 2, rotatable hinge 400), 
Fig 3, closed and engaged) engaging the pourer part to an open and separate position (Fig 6, open and disengaged) with respect to the pourer part; and 
   an engagement system (Fig 3, 180 with 280, 300, 320) that engages the cover part on the pourer part after rotation into the closed position, 
     wherein the cover part and the pourer part are produced in a single piece by molding ([0029] injection molded as a unitary piece), 
     wherein the engagement system is of breakable type ([0055] 180 with 280 engagement is broken by a predetermined minimum force, and [0019] 320 partly breaks) and is arranged partly on the cover part and partly on the pourer part (Fig 5, 180 is on cited cover, 280 is on cited pourer), and remains integral with at least one of the cover or pourer parts (Fig 3 shows 180 with 280 is integral to either cited cover or pourer, being a unitary molded piece [0029]) when the cover and the pourer parts are separated by breaking at the first opening, 
     wherein the pourer part comprises a cylindrical portion (Fig 5, bottom cylindrical portion of 270) and a pouring portion (Fig 5, top cylindrical portion of 270) having a reduced diameter (Fig 5, cited pouring portion is reduced diameter) with respect to the cylindrical portion, 
   the cylindrical portion and the pouring portion being connected by a flat annular element (examiner chooses “or a flat annular element”; Fig 5, groove flat bottom portion of 280 extends around the circumference [0054] and radially from a central axis) or step that extends radially to connect the cylindrical portion to the pouring portion portions, 
     wherein, on the flat element or step of the pourer part, there is an inverted L-shaped flap element (see examiner annotated Koenigseder Figure 5, hereinafter “EAFK5”), which extends into a leg (EAFK5) that faces downward, and 
     wherein, in the closed position of the flip top cap, the leg is inserted between the cover part and the pourer part so as enable a complete closure between the cover part and the pourer part (Fig 3 shows complete closure of cited cover and pourer part in a closed position with cited leg inserted between, and sealed in the closed position [0052], thereby enabled to form a complete closure), and 
   after a first opening (EAFK5), the leg faces downwards with respect to an axis (EAFK5) of the flip top cap and is arranged and engages an external part (EAFK5) of a mouth (EAFK5) of the container, which pushes the leg outwardly and opposes a complete closure in contact between the cover part and the pourer part (Fig 4, curved structure of cited external part which is capable of opposing complete closure while in the closed position by pushing cited leg outwardly through direct structural contact).


    PNG
    media_image1.png
    683
    753
    media_image1.png
    Greyscale


Regarding claim 2, Koenigseder further teaches a separation member (see examiner annotated Koenigseder Figure 1, hereinafter “EAFK1”) that prevents a separation (EAFK1) between the flip top cap (Fig 1, 10) and the mouth (EAFK5) of the container on which the separation member is arranged, even if the flip top cap is removed from the mouth (EAFK5 mouth includes a container opening as shown, therefore cited cap is removed from the mouth).


    PNG
    media_image2.png
    651
    859
    media_image2.png
    Greyscale


Regarding claim 3, Koenigseder further teaches the separation member (EAFK1) is configured as a string (EAFK1) that is connected with a first end (EAFK1) to a lower ring (EAFK1) of the pourer part (Fig 5, 270) and with a second end (EAFK1) to an upper ring (EAFK1) of the pourer part.

Regarding claim 5, Koenigseder further teaches the engagement system (Fig 3, 180 with 280, 300, 320) of the breakable type is configured, in one part, as an arrowed appendage (Fig 1, push button 300 letters are arrow shaped) which extends in an axial direction common to the entire flip top cap (Fig 1, extends along axis AA) and, in a second part (Fig 1, intermediate region portion 320 surrounding cited appendage 300), as a pocket (Fig 4, shows 320 as a concave pocket surrounding cited appendage 300), which receives at least one end of the arrowed appendage (Fig 1, cited appendage 300 is received by cited pocket 320).

Regarding claim 6, Koenigseder further teaches the arrowed appendage (Fig 1, 300 letters) is of a breakable type (of a type capable of helping [0019] 320 to break when 300 is pushed in).

Regarding claim 7, Koenigseder further teaches the pocket (Fig 4, 320) is of a breakable type ([0019] 320 partly breaks).

Regarding claim 8, Koenigseder further teaches the pocket (Fig 4, 320) is of the breakable type in at least one of its walls (wall region of [0019] 320 partly breaks).

Regarding claim 9, Koenigseder further teaches the engagement system (Fig 3, 180 with 280, 300, 320) of the breakable type is in one part a shaped extension Fig 3, cited cover extension 300 with 320 has a shape and projects outwardly) projecting outwardly from the cover part (Fig 1, 100) and in another part an inverted U-shaped element (Fig 3, 280 is inverted relative to a plane) constrained to the flat annular element or step of the pourer part (examiner chose “or the flat annular element”; Fig 5, groove flat bottom portion of 280), in which the shaped extension is engaged (Fig 3, 180 engaged with 280).

Regarding claim 10, Koenigseder already teaches all limitations, including the inverted U-shaped element (Fig 3, 280) is of a breakable type ([0055] 180 with 280 engagement is broken by a predetermined minimum force).

Regarding claim 11, Koenigseder further teaches the flip top cap (Fig 1, 10) has at least one valve element inserted therein (Fig 3, ring-like protrusion 162 [0052] seals by insertion into opening and moves as shown between Figures 5 and 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koenigseder in view of JP 2004051218 issued to Yoshinobu (hereinafter “Yoshinobu”).
Regarding claim 4, Koenigseder further teaches the string (EAFK1) extends for at least a portion (EAFK1 shows a portion of cited string) of a circumference of the pourer part (Fig 5, 270), 

But does not explicitly teach a specific length of string.
Yoshinobu, however, teaches a flip top cap (Fig 2, top cap 21 is capable of being flipped) with a string that extends at least a quarter of a circumference (Fig 2, band 22 extends at least entirely circumferentially, encompassing at least a quarter).

The purpose of the length of the string is to be formed at low cost ([0008]) by a continuous slit technique ([0019]) and improve usability ([0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the string of Koenigseder with a specific length as taught by Yoshinobu in order to beneficially not interfere with carrying [0019]), advantageously be formed at low cost, prevent mischief ([0013]), and prevent the cap from dropping unexpectedly ([0016]).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
EP 1619135 issued to Ferrari et al. – hinged flip top cap with breakable arrow appendage on a cover and a tamper evident ring at a pouring base part (Fig 1)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731